                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


RICO ISAIH HAIRSTON,

               Plaintiff,

vs.                                                            Case No.: 2:18-cv-952
                                                               JUDGE GEORGE C. SMITH
                                                               Magistrate Judge Deavers
MR. DAILY, et al.,

               Defendants.


                                              ORDER

       On January 14, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that the Plaintiff’s claims be dismissed for failure to prosecute.

(See Report and Recommendation, Doc. 11). This Court previously adopted the Magistrate

Judge’s November 5, 2018 Report and Recommendation denying Plaintiff leave to proceed in

forma pauperis and ordering Plaintiff to pay the filing fee within 30 days. Plaintiff was advised

that the failure to pay the fee would result in dismissal of his case. More than 30 days have

passed since this Court issued its Order and Plaintiff has failed to pay the filing fee.

       The parties were advised of their right to object to the Report and Recommendation and

of the consequences of their failure to do so. There has nevertheless been no objection to the

Report and Recommendation. The Report and Recommendation is hereby ADOPTED and

AFFIRMED. Plaintiff’s claims are hereby dismissed for failure to prosecute.

       Further, any appeal of this Order would not be taken in good faith and therefore

Plaintiff’s request for leave to appeal in forma pauperis would be denied.
        The Clerk shall remove Document 11 from the Court’s pending motions list and close

this case.

               IT IS SO ORDERED.


                                                  /s/ George C. Smith__________________
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
